Citation Nr: 0911561	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.   
 
2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


WITNESSES AT HEARING ON APPEAL

Appellant, her sister-in-law, and a VA social worker


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to December 
1953.  He received various decorations evidencing combat 
including the Purple Heart Medal.  The appellant seeks 
benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision that 
denied service connection for the cause of the Veteran's 
death and denied entitlement to DIC benefits under the 
provisions of 38 US.C.A. § 1318.  The appellant provided 
testimony at a personal hearing at the RO in January 2006.  
In July 2008, the Board remanded this appeal for further 
development.  


FINDINGS OF FACT

1.  The Veteran died in October 2004.  The death certificate 
lists the immediate cause of death as asphyxia due to or as a 
consequence of chest compression due to or a consequence of a 
falling tree trunk.  These disorders began many years after 
service and were not caused by any incident of service.  

2.  During the Veteran's lifetime, service connection was 
established for post-traumatic stress disorder (PTSD) (rated 
30 percent); residuals of a gunshot wound of the left forearm 
with damage to Muscle Group VII (rated 30 percent); 
incomplete paralysis of the left radial nerve, median nerve, 
and ulnar nerve (rated 20 percent); and nonunion of the left 
radius (rated 20 percent).  The Veteran had also been 
assigned a total disability rating based on individual 
unemployability (TDIU rating), effective April 11, 2001.  The 
established service-connected disorders did not play a role 
in his death.  

3.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability (or based on 
unemployability) for 10 continuous years immediately 
preceding death, was not rated as being totally disabled 
continuously for a period of no less than five years 
immediately preceding his death, nor was he a former prisoner 
of war who died after September 30, 1999.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2007).  

2.  The criteria for DIC under the provisions of 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 
section 5103(a) notice for a DIC case must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

Here, the RO sent correspondence in January 2005, a rating 
decision in July 2005, a rating decision in August 2005, a 
statement of the case in December 2005, a supplemental 
statement of the case in July 2006, correspondence in August 
2008, and additional correspondence in August 2008.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  Additionally, the second August 
2008 correspondence (noted above) specifically notified the 
appellant of the information required to comply with the 
requirements indicated in Hupp, supra.  VA made all efforts 
to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a November 
2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical opinion in relation to the 
claim for entitlement to service connection for the cause of 
the Veteran's death.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Analysis

I.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant essentially contends that the Veteran's 
service-connected disabilities contributed to his death 
because he was unable to free himself from the fallen tree 
trunk as a result of those disabilities.  The appellant 
specifically argues that the Veteran was unable to free 
himself from the tree because of his service-connected left 
arm disabilities.  

The Veteran had active service from October 1951 to December 
1953.  He received various decorations evidencing combat 
including the Purple Heart Medal.  His service treatment 
records show no complaints of or treatment for any pulmonary 
or chest problems.  His service treatment records do show 
treatment for a gunshot wound of the left forearm, including 
a fracture of the left radius and ulna, as well as for 
neuropathy of the left radial nerve and non-union of the 
fracture of the left radius and ulna.  

Post-service VA treatment records, including VA examination 
reports, show treatment for on numerous occasions for 
disorders including left arm problems and for PTSD.  

The Veteran died in October 2004.  The death certificate 
lists the immediate cause of death as asphyxia due to or as a 
consequence of chest compression due to or a consequence of a 
falling tree trunk.  

At the time of his death, the Veteran was service-connected 
for PTSD (rated 30 percent); residuals of a gunshot wound of 
the left forearm with damage to Muscle Group VII (rated 30 
percent); incomplete paralysis of the left radial nerve, 
median nerve, and ulnar nerve (rated 20 percent); and 
nonunion of the left radius (rated 20 percent).  The Veteran 
had also been assigned a total disability rating based on 
individual unemployability (TDIU rating), effective April 11, 
2001.  

An October 2004 uniform incident report from a deputy of the 
Lawrence County Sheriff Department in Ohio indicated that he 
was dispatched in reference to a deceased person.  He stated 
that upon arrival, he was taken to an area that was wooded 
and where the Veteran had been cutting timber.  The deputy 
indicated that emergency medical services were already on the 
scene and had covered the Veteran's body.  The deputy 
reported that another deputy arrived about fifteen minutes 
later and that he began taking photographs of the area and 
advised him to contact dispatch and confirm that the 
coroner's office had been contacted and was enroute.  It was 
noted that upon the arrival of the coroner, the Veteran's 
body was taken to the roadside so that a funeral home could 
take custody of the body.  

The deputy stated that according to the Veteran's brother, 
the Veteran had been cutting a fallen tree and it appeared 
that the root system of the tree was the last cut on the tree 
and that it then rolled onto the Veteran.  It was noted that 
the Veteran's brother reported that the tree was lying on a 
steep slope when the body was discovered and that the Veteran 
was under the root system from the waist up.  The deputy 
indicated that emergency medical services reported that upon 
their arrival, the Veteran had no pulse and that his pupils 
were fixed.  

In a January 2006 lay statement, the Veteran's brother 
reported that he found his brother the day he was killed.  He 
stated that the Veteran sent him down to the barn for 
something and that he went on ahead.  He indicated that when 
he followed a short time later, he was unable to see his 
brother.  The Veteran's brother indicated that the Veteran's 
dogs were always with him and that they were on the hill 
where he found him under the root system of a tree.  He 
reported that the chain saw was turned off and locked and 
that it had been placed over to the side.  He remarked that 
maybe the Veteran was testing the tree stump to see how lose 
it was, or maybe to try to dislodge it.  The Veteran's 
brother commented that they had been talking about the 
possibility that the stump could break lose and hurt one of 
them.  He stated that the tree got twisted around and rolled 
onto the Veteran.  He indicated that he was laying on his 
right side with his legs pulled up in a fetal position with 
his good arm pinned under him.  The Veteran's brother 
reported that they moved the stump off of him, but that he 
had no pulse and was already dead.  He noted that the Veteran 
was not able to free himself.  

Several other Lay statements were submitted by family members 
of the Veteran in support of the appellant's contentions.  
The appellant also submitted photographs showing the tree 
stump as well as pictures of the deceased Veteran.  

A January 2006 statement from a VA social worker indicated 
that that the veteran exhibited severe isolative behavior due 
to his PTSD.  The social worker noted that the Veteran's 
brother believed that the Veteran could not move the tree 
stump because his left arm was severely impaired.  

An August 22008 statement from a VA physician noted that the 
Veteran's claims file was reviewed as well as computer 
records from a VA Medical Center.  The physician indicated 
that a review of the claims file revealed that the Veteran 
retired from an iron company after working there for over 
thirty years after his separation from service.  It was noted 
that he had problems of damage to Muscle Group VII; 
incomplete paralysis of the radial, median, and ulnar nerve; 
and non-union of the left radius.  The physician stated that 
after the Veteran's retirement, he applied for and received 
unemployability in 2001, suggesting that he should not have 
been out in the woods cutting stumps, trees, or cutting other 
types of timber.  The physician noted that the Veteran 
claimed when he was granted unemployability that he was 
unable to perform any activity.  It was noted that the two 
were not in concert.  

The physician indicated that the claims by the family as to 
the Veteran being unable to get up because of his injury were 
read and considered.  The physician remarked that the Veteran 
was only rated 30 percent for PTSD when the accident happened 
and that he died in October 2004.  It was noted that an 
autopsy report with alcohol and drug levels was not 
available.  The examiner essentially commented that 
considering all the facts, it was not likely that the 
Veteran's service-connected disorders caused or contributed 
to his death.  The examiner remarked that the Veteran's chest 
was compressed by the tree stump and that he suffocated and 
that he would not have likely been able to have survived.  

The Board observes that there is no medical evidence of any 
pulmonary or chest problems during the Veteran's period of 
service or for many years after service.  The probative 
medical evidence does not suggest that any such disorder was 
related to any incident of service.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the Veteran's death, 
asphyxia and chest compression, were incurred in or 
aggravated by service or were proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  At the request of the Board, a VA examiner reviewed 
the Veteran's claims file and essentially indicated that 
considering all the facts, it was not likely that the 
Veteran's service-connected disorders caused or contributed 
to his death.  The examiner remarked that the Veteran's chest 
was compressed by the tree stump (in October 2004) and that 
he suffocated and that he would not have likely been able to 
have survived.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many 
years after service and were not caused by any incident of 
service.  The fatal conditions were not incurred in or 
aggravated by service, and they were not service-connected.  
A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death, and thus there is 
no basis for service connection for the cause of the 
veteran's death.  The preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In making this determination, the Board does not wish to 
convey any lack of sympathy for the appellant in this matter, 
nor for the unfortunate circumstances which resulted in the 
Veteran's death.  Moreover, the Board does not doubt the 
sincerity of the appellant's contentions.  That being said, 
the Board is bound by the laws and regulations governing the 
payment of benefits, which, in this case, do not support the 
award of benefits.  

II.  38 U.S.C.A. § 1318

Where a veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  The 
total rating may be schedular or based on unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2007); Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).  

In this case, at the time of the Veteran's death, he was 
service-connected for PTSD (rated 30 percent); residuals of a 
gunshot wound of the left forearm with damage to Muscle Group 
VII (rated 30 percent); incomplete paralysis of the left 
radial nerve, median nerve, and ulnar nerve (rated 20 
percent); and nonunion of the left radius (rated 20 percent).  
He had also been assigned a total disability rating based on 
individual unemployability (TDIU rating), effective April 11, 
2001, or for approximately three and a half years.  

Additionally, in a February 1954 decision, after the 
Veteran's separation from service, the RO assigned a 100 
percent total convalescent rating for his residuals of a 
gunshot wound from January 1, 1954 to July 14, 1954, or for 
approximately seven months.  

As the Veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of his 
separation from service, the "totally disabling" requirement 
under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been 
met.  Additionally, the Veteran was not a former prisoner of 
war who died after September 30, 1999.  Accordingly, the 
appellant's claim under 38 U.S.C.A. § 1318 must be denied for 
lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


